Case 7:18-cv-00084-WLS Document 37 Filed 02/26/20 Page 1 of 1
Case 7:18-cv-00084-WLS Document 33-3 Filed 01/22/20 Page 1 of 1

Filed at Y'39 PF M

 

 

 

 

2]46 ,20_w
IN THE UNITED STATES DISTRICT COURT . Boe
FOR THE MIDDLE DISTRICT OF GEORGIA DEPUTY CLERK, U.S. DISTRICT COURT
VALDOSTA DIVISION - MIDDLE DISTRICT OF GEORGIA
IN RE: FLOWERS FOODS INC. )
_ DERIVATIVE LITIGATION ) Master File No.: 7:18-cv-00084-WLS
)
)
JUDGMENT

Plaintiffs William D. Wrigley and Stephen Goldberger, having moved for final approval
of the derivative settlement set forth in the Stipulation and Agreement of Settlement, dated October
28, 2019, and the matter having come before the Honorable W. Louis Sands, Senior United States
District Judge, and the Court, on February 26, 2020, having issued its Order Approving
Derivative Settlement and Order of Dismissal with Prejudice, and having directed the Clerk of the
Court to enter judgment, it is hereby ORDERED, ADJUDGED AND DECREED:

1. This Judgment incorporates by reference the Court’s Order Approving Derivative
Settlement and Order of Dismissal with Prejudice dated february 9 2020; and

2. That for the reasons stated in, and pursuant to the terms set forth in, the Court’s
Order Approving Derivative Settlement and Order of Dismissal with Prejudice dated

ebru ary 20 , 2020, Plaintiff's Motion for Final Approval of Derivative Settlement is granted;

accordingly this case is closed.

DATED: 2/26/29 J. L se sfeere.
LOUIS SANDS

THE HONORABLE W.
SENIOR UNITED STATES DISTRICT JUDGE
